A majority of the court, including Justices McClellan, Sayre, Gardner, and Thomas, are of the opinion that the absence of initial jurisdiction by reason of the failure of any search warrant to designate for search the premises on which these liquors were found and seized was cured by the actual seizure and actual presence of the liquors before the court. Being contraband and outlawed — a fact apparent to the court — it was proper for the trial court to execute the sentence of the statute, without regard to the defect mentioned, even though it were conceded that such a defect would be fatal to a proceeding against lawful property.
These cases were submitted with the case of Ben Edmunds v. State, 74 So. 965,1 and, all other questions here presented having been there decided adversely to appellant, the judgments herein must be affirmed.
Affirmed.
McCLELLAN, SAYRE, GARDNER, and THOMAS, JJ., concur. ANDERSON, C. J., and MAYFIELD and SOMERVILLE, JJ., dissent.
1 199 Ala. 555.